Citation Nr: 1809646	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-04 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for skin cancer, to include any residuals thereof. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the United States Navy (USN) from October 1972 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that, following the issuance of the May 2016 supplemental statement of the case, additional evidence, to include VA treatment records, was associated with the record.  The Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence; however, as his claim is being remanded, the AOJ will have an opportunity to review the newly received evidence such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).

The Veteran claims that his skin cancer is related to excessive sun exposure during his 26 years of active duty service.  Specifically, he states that, in his military occupational specialty (MOS) of operations specialist, he had outdoor work assignments, leading to prolonged sun exposure.  His outdoor duties included acting as lookout for his ship, maintaining ship-board spaces on the outside of the ship, teaching lookout training, and inspecting the lookout program.  The Veteran further claims that his skin cancer should have been detected while he was in service when he went to routine skin cancer screenings at the USN Hospital Yokosuka, because he was concerned about a spot on his left arm.  Finally, he asserts that his cancer started while in service as a surgeon who removed basal cell carcinoma of the left arm in 2003 informed him that the cancer had been present for 10-15 years as it was so deep in his arm.  See July 2013 statement.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to skin cancer.  However, such reflect various skin-related complaints, to include rashes, dermatitis, and cysts.  Post-service records from the Camp Pendleton Naval Hospital include a March 2003 surgical pathology report that indicates that the Veteran presented with a 10 year history of scaly erythematous plaque of the dorsal left forearm with areas of crust, which was diagnosed as basal cell carcinoma, superficial multifocal type.  A June 2013 Dermatopathology Report showed a diagnosis of basal cell carcinoma of the right forearm, and actinic keratosis of the left forearm.  Furthermore, on a March 2016 examination, the treating physician noted that there was a 3 centimeter healed scar on the Veteran's right arm.  

Therefore, in light of the Veteran's MOS, in-service skin complaints, and post-service treatment for skin cancer, the Board finds that a remand is necessary in order to afford him a VA examination so as to determine the nature and etiology of any skin cancer, or residuals thereof, found to be present.

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained and, thereafter, the AOJ should assist him in obtaining all identified records.  Finally, his claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the May 2016 supplemental statement of the case.
  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his skin cancer, or any residuals thereof.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should address the following inquiries:

(A)  Please identify any skin cancer, or residuals thereof (to include scarring), that has been present proximate to the Veteran's November 2012 claim, even if such has since resolved.

(B)  For each diagnosed disorder, the examiner should offer an opinion as to whether such is at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during, or is otherwise related to, the Veteran's 26 years of military service, to include his in-service exposure to sun due to his MOS and/or his complaints and treatment referable to rashes, dermatitis, and cysts.  In offering such opinion, the examiner should consider the March 2003 surgical pathology report that indicates that the Veteran presented with a 10 year history of scaly erythematous plaque of the dorsal left forearm with areas of crust, which was diagnosed as basal cell carcinoma, superficial multifocal type.

(C)  The examiner should also offer an opinion as to whether any malignant tumor had its onset within one year of the Veteran's separation from service in October 1998, i.e., by October 1999, and, if so, please describe the manifestations.

A rationale should be provided for any opinion offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the May 2016 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




